                       Case 1:18-cv-02225-TSC Document 5 Filed 10/24/18 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of Columbia
                                                             District of __________

                                                                   )
             DIALYSIS PATIENT CITIZENS,                            )
            1012 14th Street NW, Suite 1475                        )
                Washington, DC 20005
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 1:18-cv-02225 TSC
                                                                   )
            U.S. CENTERS FOR MEDICARE                              )
                & MEDICAID SERVICES
                                                                   )
                7500 Security Boulevard,
                  Baltimore, MD 21244                              )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       AG JEFF SESSIONS
                                       Office of the Attorney General
                                       U.S. Department of Justice
                                       950 Pennsylvania Avenue, NW
                                       Washington, DC 20530

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Jay Angoff
                                       Mehri & Skalet, PLLC
                                       1250 Connecticut Ave., NW
                                       Suite 300
                                       Washington, DC 20036


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              Angela D. Caesar
                                                                             CLERK OF COURT


Date:     10/24/18                                                             /s/ T. Davis
                                                                                       Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-02225-TSC Document 5 Filed 10/24/18 Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-02225 TSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                       Case 1:18-cv-02225-TSC Document 5 Filed 10/24/18 Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District
                                                 __________     of Columbia
                                                             District of __________

                                                                   )
             DIALYSIS PATIENT CITIZENS,                            )
            1012 14th Street NW, Suite 1475                        )
                Washington, DC 20005
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 1:18-cv-02225 TSC
                                                                   )
            U.S. CENTERS FOR MEDICARE                              )
                & MEDICAID SERVICES
                                                                   )
                7500 Security Boulevard,
                  Baltimore, MD 21244                              )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       U.S. ATTORNEY JESSIE LIU
                                       United States Attorney's Office
                                       555 4th Street, NW
                                       Washington, DC 20530



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Jay Angoff
                                       Mehri & Skalet, PLLC
                                       1250 Connecticut Ave., NW
                                       Suite 300
                                       Washington, DC 20036


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               Angela D. Caesar
                                                                              CLERK OF COURT

               10/23/18                                                         /s/ T. Davis
Date:
                                                                                        Signature of Clerk or Deputy Clerk
                        Case 1:18-cv-02225-TSC Document 5 Filed 10/24/18 Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:18-cv-02225 TSC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
